DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the February 10, 2021 Amendment. 	Claims 1, 3, and 12 have been amended. Claim 13 is newly added. 
Support for the Amendment is provided in the Applicant’s original disclosure, including Figures 2, 4, and 5. 
Response to Arguments
The Applicant’s February 10, 2021 arguments and remarks traversing the rejections set forth in the November 27, 2020 Non-Final Rejection have been fully considered. The Applicant’s arguments are persuasive in view of the Amendment and the rejections set forth in the Non-Final Rejection are accordingly withdrawn.
Allowable Subject Matter
Claims 1-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not disclose, teach, or suggest the claimed battery module’s combination of features including in particular the claimed connector, support frame configured as claimed with slits and electrode leads passing through the slits, an injection slit formed between the pair of lead slits to function as a passage through which a venting gas discharged at venting of the battery cell is injected, wherein the connector is connected to the leads as specified in the claim and extends over the 
by breaking the connection portion between the connector 20 and the electrode lead 15 by using the venting gas injected through the injection slit 32” as described by the Specification (p. 14 lines 9-12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729